Case 2:18-cv-01469-AB-RAO Document 62 Filed 02/05/19 Page 1 of 2 Page ID #:550




   1
         David R. Shoop (SBN 220576)
         david.shoop@shooplaw.com
   2     Thomas S. Alch (SBN 135860)
   3
         thomas.alch@shooplaw.com
         SHOOP, A PROFESSIONAL LAW CORPORATION
   4     350 S. Beverly Drive, Suite 330
   5     Beverly Hills, CA 90212
         Tel: (310) 277-1700
   6

   7     Attorneys for Plaintiffs and the Class

   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
          BALMORE PRUDENCIO, AND                    Case No. 2:18-cv-01469-AB-RAO
  11      MICHELLE QUINTERO, individually
          on behalf of themselves and all others
  12
          similarly situated, and John Does (1-100)
  13      on behalf of themselves and all others
                                                    PLAINTIFFS’ NOTICE OF
          similarly situated,
  14                                                APPEAL AND
                                                    REPRESENTATION
  15                    Plaintiffs,                 STATEMENT
  16
                       v.
  17

  18      Midway Importing, Inc. and Grisi, USA,
  19      LLC,
  20

  21                   Defendants.
  22

  23

  24

  25

  26

  27

  28


                            Plaintiffs’ Notice of Appeal and Representation Statement
Case 2:18-cv-01469-AB-RAO Document 62 Filed 02/05/19 Page 2 of 2 Page ID #:551




   1                                      NOTICE OF APPEAL
   2

   3         NOTICE IS HEREBY GIVEN that Plaintiffs Balmore Prudencio and
   4
       Michelle Quintero appeal to the United States Court of Appeals for the Ninth Circuit
   5

   6 from an order granting Defendants’ motion to dismiss the second amended

   7 complaint (Dkt. 56) and the final judgment entered in favor of Defendants (Dkt. 58),

   8
       attached as Exhibit A and B, respectively.
   9

  10             Plaintiffs’ Representation Statement is attached to this notice as required
  11      by Ninth Circuit Rule 3-2(b)
  12

  13 Dated: February 5, 2019

  14

  15                                                By /s/    David R. Shoop
  16                                                   David R. Shoop, SBN 220576
                                                       Thomas S. Alch, SBN 135860
  17                                                   SHOOP, A PROFESSIONAL LAW
  18                                                   CORPORATION
                                                       350 S. Beverly Drive, Suite 330
  19                                                   Beverly Hills, CA 90212
  20                                                   Tel: (310) 277-1700

  21                                                        Jason Sultzer
  22                                                        Adam R. Gonnelli
                                                            THE SULTZER LAW GROUP, P.C.
  23                                                        85 Civic Center Plaza, Suite 200
  24                                                        Poughkeepsie, NY 12601
                                                            Tel: 845-483-7100
  25                                                        sultzerj@thesultzerlawgroup.com
  26                                                        Counsel for Plaintiffs and the Class
  27

  28

                                                       1
                            Plaintiffs’ Notice of Appeal and Representation Statement
